Citation Nr: 1455986	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  11-16 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date prior to June 15, 2009 for the grant of a total disability rating based upon individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In May 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

In a June 2014 decision and remand, the Board granted, in pertinent part, an earlier effective date of June 15, 2009 for the award of a TDIU and remanded the issue of entitlement to a date earlier than June 15, 2009 for the award of a TDIU on an extraschedular basis. The development as requested in the remand having been accomplished, the case has been returned to the Board for further appellate consideration. 


FINDING OF FACT

It is at least as likely as not that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation, effective December 11, 2008, the day after he stopped working. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met, effective December 11, 2008. 38 U.S.C.A. § 1155 (West 2004); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, a letter dated in August 2009 informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter provided the Veteran with notice regarding effective dates and disability ratings. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The case was referred to the Director of Compensation and Pension, for consideration of the Veteran's employability status prior to June 2009 on an extraschedular basis.  There is also sufficient medical evidence of record to decide this claim, so no further assistance on the part of VA is warranted in that regard. Thus, the Board finds that VA's duty to assist with respect to obtaining adequate evidence including medical evidence with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

As noted above, the Veteran was afforded a personal hearing before the Board in May 2013.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence. Overall, the hearing was legally sufficient and the duty to assist has been met. 
38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Effective Date for TDIU

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  In general, applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(a) (2013).  An effective date for such an increased rating or TDIU claim may date back as much as one year before the date of the formal application for increase if it is "factually ascertainable that an increase in disability had occurred" within that timeframe.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Stated in other terms, the earliest date possible for a TDIU rating is one year prior to receipt of the claim.

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 38 C.F.R. § 4.16(a) (2013). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In such cases, consideration is given to the veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b) (2013).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance, but rather, must refer the case for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In this case, the Board remanded this case in June 2014 so that the case could be referred to the Director of VA's Compensation and Pension Service for extraschedular consideration. 

Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991). Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  For a veteran to prevail on a claim of entitlement to a TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In this case, a TDIU has been granted from June 15, 2009, the date that the Veteran's claim for entitlement to a TDIU was received.  The schedular criteria of § 4.16(a) are met from June 15, 2009, the date on which the Veteran had least one disability rated as 40 percent disabling and sufficient additional disability to bring the combined rating to 70 percent or more.  Although the Veteran did not meet the criteria for a grant of TDIU on a schedular basis prior to that date, the evidence of record suggests that he may be entitled to such a grant on an extraschedular basis.  

The Veteran has indicated that he last worked full-time in December 2008.  At the Board hearing, he testified that he worked in auto sales and that peripheral neuropathy affected his work because he had difficulty walking and standing.  He further testified that he stopped working in 2008 and that he did not work at all between 2008 and 2012.  Employment information submitted by the Veteran's former employer notes that the Veteran stopped working on December 10, 2008 as a sales consultant and that the reason for termination of employment was "involuntary."  See April 2011 VA Form 21-4192.

In April 2013, the Veteran submitted an opinion from a private vocational expert. The vocational expert opined that it is at least as likely as not that the Veteran's service-connected disabilities, alone, prevented him from securing and following a substantially gainful occupation from December 2008, when he last worked on a full-time basis.  It was noted that the Veteran reportedly worked at a car dealership and was productive; but by early 2008, his bilateral leg neuropathy had worsened considerably, and he became unable to walk the large parking lots where the cars were showcased due to his bilateral leg neuropathy.  He was later laid off and he believed the reason was that he was not able to sell cars due to his leg neuropathy preventing him from walking the car lot to solicit potential customers.  The dealership tried to provide him with sedentary employment but he was not able to sit for long periods of time due to his lower extremity neuropathy.  He reported that by the end of 2008 his lower extremity neuropathies became intolerable.  The vocational expert found that the Veteran's walking, standing, and sitting tolerances had become less than adequate for sustained employment.

As noted above, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis. 38 C.F.R. § 4.16(b) . The Board is precluded from awarding TDIU on an extraschedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation and Pension Service. Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

The Board remanded this case in June 2014 so that an opinion could be provided by the Director of Compensation and Pension as to whether the Veteran was unemployable as a result of his service-connected disabilities prior to June 15, 2009 on an extraschedular basis.  An opinion was provided in July 2014 that "according to the majority of the medical opinions and evidence provided" the Veteran's service-connected disabilities did not preclude employment prior to June 15, 2009.  In making this opinion, the Director noted that while the Veteran stopped working on December 10, 2008, the employment information form submitted by the Veteran's former employer noted that the reason for termination was "involuntary," which did not specifically indicate that this was due to disability.  The Director further noted that the evidence did not show frequent hospitalizations, emergency room visits, or surgical procedures performed due to his service-connected type II diabetes or other diabetes-related service-connected disabilities.  

In weighing the two medical opinions provided regarding the Veteran's employability status prior to June 2009, there is no reason shown to value one opinion over the other.  The evidence regarding the circumstances of the Veteran's termination from employment in December 2008 suggest that this was due to his service-connected diabetic neuropathy preventing him from effectively doing his job as a car salesperson, which required prolonged walking.  While the evidence further shows that the Veteran was laid off for "involuntary" reasons, there is no clear evidence that the Veteran was terminated for reasons other than his service-connected diabetic neuropathy.  The Veteran is competent to state that which he can experience, including difficulty walking due to pain; and there is no reason shown to doubt his credibility in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the Veteran's statements are considered competent and credible evidence that he experienced significant symptoms of pain in his lower extremities toward the end of his employment.  Further, a vocational expert has made the opinion based on review of the medical evidence of record and the Veteran's statements, that the Veteran was rendered unemployable due to his service-connected disabilities as of the date he stopped working in December 2008.

Resolving all doubt in the Veteran's favor, the earliest that that it can be factually ascertained that his service-connected disabilities rendered him unable to maintain substantially gainful employment was the day after he stopped working on December 10, 2008, which is within one year before VA received his claim in June 2009.  For these reasons, December 11, 2008 is assigned as the effective date for entitlement to a TDIU.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An effective date of December 11, 2008 for the award of TDIU is granted, subject to regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


